Citation Nr: 0127253	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pruritus with post inflammatory hypopigmentation with 
hyperpigmentation (skin disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from May 1972 to September 
1974 and from October 1974 to November 1978.  This case was 
remanded by the Board of Veterans' Appeals (Board) in January 
2001 for a personal hearing before a member of the Board 
sitting at the Department of Veterans Affairs (VA) Regional 
Office (RO).  A personal hearing was conducted before the 
undersigned sitting at the RO in Cleveland, Ohio, in 
September 2001.  

At his September 2001 travel Board hearing, the veteran 
raised the issue of entitlement to service connection for 
psychiatric disability secondary to his service-connected 
skin disability.  Since this issue has not been adjudicated 
by the RO, it is referred to the RO for appropriate action.


REMAND

At his September 2001 personal hearing, the veteran testified 
that his service-connected skin disability had increased in 
severity over the previous six months (page 9 of transcript), 
which is subsequent to his most recent VA examination for 
rating purposes in November 1999.  Additionally, the 
veteran's testimony at the hearing also indicates that there 
may be additional recent treatment records that are not 
currently on file (page 19 of transcript).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was made law.  Among other 
things, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The provisions of the new law apply to the 
veteran's claim.  38 U.S.C.A. § 5107 note (West Supp. 2001).  
Based on the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested by 
the RO to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his pending claim for a 
compensable evaluation for service-
connected skin disability.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should attempt to 
obtain, and associate with the file, all 
records noted by the veteran that are not 
currently on file. 

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  

3.  After the above has been completed, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
skin disability.  The claims file must be 
made available to and reviewed by the 
examiner, and the examiner should 
indicate that the file has been reviewed.  
Any necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology specifically 
due to the veteran's service-connected 
disability.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development, to include any development 
required to comply with the notice and 
duty to assist provisions of the VCAA.  
After the above, the RO should 
readjudicate the issue on appeal, to 
include consideration of the provisions 
of 38 C.F.R. §§ 3.321(b)(1), and 4.7.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In 



	(CONTINUED ON NEXT PAGE)



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




